Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments/remarks filed 08/11/2021. It is noted the current patent application was filed 12/23/2019. Claims 1-20 are pending; claim(s) 1 and 11 is/are independent claims. Claim(s) 1-4, 6, 8, 10-14, 16, 18 and 20 have been amended. Claim(s) 5, 7, 9, 15, 17 and 19 were original.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                








  Reason for Allowance
Claims 1-20 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:

Knas (“US 10,970,895 B1” filed 10/27/2016 [hereinafter “Knas”], relates to an intelligent and context-aware reading system, wherein the eye-tracking sensor module and the expression sensor module then track the gaze and expressions of the user as user interface presents the content to the user... If the system detects that the user has a state of discontent, confusion, unhappiness, etc., the system can display supplemental content related to that portion of the content. If the system detects that the user is focusing for a period on an item or has been looking away [the Abstract, C5 L20-50, C13 L 44-60 and Fig(s). 1, 3, 7 and 9]. However Knas fails to show "focus management system based on contextual input focus mode indicating whether the user is in a focused state or in a distracted state the priority status indicating a priority in which the user of the given information handling system is to remain in the focused state and causing a focus management event to occur based on the identified priority status, the focus management event causing each user of the plurality of information handling systems to be in the focused state…” as amended see all the remarks field 08/11/2021 pages 9-11 further view of the specification in paragraph(s) 41-44.

Aurongzeb et al., (“US 20150116364 A1” filed 10/29/2013- Published However Aurongzeb fails to show "focus management system based on contextual input focus mode indicating whether the user is in a focused state or in a distracted state the priority status indicating a priority in which the user of the given information handling system is to remain in the focused state and causing a focus management event to occur based on the identified priority status, the focus management event causing each user of the plurality of information handling systems to be in the focused state…” as amended see all the remarks field 08/11/2021 pages 9-11 further view of the specification in paragraph(s) 41-44.

Grieves (“US 20210118410 A1” filed 10/17/2019 [hereinafter “Grieves”] relates to the focus is out range (i.e. within close proximity of the display) the magnifier unit by the focus management system, an audio sensor of the given information handling system to be in a muted state, the muted state of the audio sensor preventing each user of the plurality of information handling systems from hearing the user of the given information handling system [Para(s) 47 and 65-66]. However Grieves fails to show "focus management system based on contextual input focus mode indicating whether the user is in a focused state or in a distracted state the priority status indicating a priority in which the user of the given information handling system is to remain in the focused state and causing a focus management event to occur based on the identified priority status, the focus management event causing each user of the plurality of information handling systems to be in the focused state…” as amended see all the remarks field 08/11/2021 pages 9-11 further view of the specification in paragraph(s) 41-44.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, "focus management system based on contextual input focus mode indicating whether the user is in a focused state or in a distracted state the priority status indicating a priority in which the user of the given information handling system is to remain in the focused state and causing a focus management event to occur based on the identified priority status, the focus management event causing each user of the plurality of information handling systems to be in the focused state…” as amended see all the remarks field 08/11/2021 pages 9-11 further view of the specification in paragraph(s) 41-44.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/QUOC A TRAN/Primary Examiner, Art Unit 2177